Taft, C. J.
I concur in the syllabus except the part of paragraph three after the word “assignee-insurer” and dissent from the judgment for the reason that the judgment for defendant in the action by the assignor bars the assignee-insurer from relitigating any issue necessarily determined in favor of that defendant by that judgment. In my opinion, the failure of a defendant, to insist upon not having a single cause of action asserted against him in two actions, should not prevent him from relying upon the judgment in one action as an estoppel against relitigation, by one in privity with a party to that judgment, of issues necessarily determined against such party by that judgment.